FILED
                            NOT FOR PUBLICATION                              FEB 22 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ERNESTO DE LA ROSA                          No.   14-73754
LOZANO, AKA Jose De La Rosa-Lozan,
AKA Jose Delarosalozano, AKA Jose                Agency No. A095-758-034
Lozano,

              Petitioner,                        MEMORANDUM*

 v.

JEFF B. SESSIONS, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 14, 2017**

Before:      GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Jose Ernesto De La Rosa Lozano, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s order of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a continuance, and review

de novo claims of due process violations. Sandoval-Luna v. Mukasey, 526 F.3d
1243, 1246 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion or violate due process in declining to

grant De La Rosa Lozano a second continuance to obtain counsel, where he did not

show good cause. De La Rosa Lozano had more than nine months to find

representation but did not attempt to do so until the week before his hearing, and

he received a full and fair hearing. See 8 C.F.R. § 1003.29 (an IJ may grant a

continuance for good cause shown); Gutierrez v. Holder, 662 F.3d 1083, 1091 (9th

Cir. 2011) (“A court will grant a petition on due process grounds only if the

proceeding was so fundamentally unfair that the alien was prevented from

reasonably presenting his case.” (citations and quotation marks omitted)); Biwot v.

Gonzales, 403 F.3d 1094, 1099-1100 (9th Cir. 2005) (listing factors to be

considered when deciding what constitutes a reasonable time to obtain counsel);

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a

due process claim).


                                          2                                     14-73754
      De La Rosa Lozano’s renewed request for a stay of removal is denied as

unnecessary because the court’s April 22, 2015, order granted a temporary stay of

removal.

      PETITION FOR REVIEW DENIED.




                                         3                                  14-73754